DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed on 03/20/2020 and 07/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities: in lines 5 the Examiner suggest amending “said peristaltic pump” to “said linear peristaltic pump.”   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mejlhede et al. (Pub. No. 2009/0076453).
Regarding claim 1, Mejlhede et al. teaches an apparatus (device shown in Figs. 6A-11) for an infusion set (1/9, Fig. 10B) and infusion pump (pump within 3, not shown, see [0093] and Fig. 9) comprising at least one tube (5, Fig. 7) having a distal end (end of directly connected to 1, see Fig. 7) secured to said infusion set (1/9, see Fig. 7) and a proximal end (end of 5 directly connected to 10, see Fig. 7) secured to said infusion pump (not shown, it is the Examiner’s position that the end of 5 directly connected to 10 is indirectly secured to the pump as a result of the proximal end of 5 being connected to 4 and 4 being connected to the pump), the apparatus comprising a bellows-shaped tube segment (see Fig. 12 below and [0104]).  
Examiner’s Annotated Fig. 7
[AltContent: textbox (bellows-shaped tube segment)][AltContent: ]
    PNG
    media_image1.png
    138
    228
    media_image1.png
    Greyscale


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (Pub. No. 2008/0103483).
Regarding claim 2, Johnson et al. teaches an apparatus (100, Fig. 1A) for an infusion set (108/1200, Fig. 1B) and infusion pump (106, Fig. 1A) comprising at least one tube (102, Fig. 1B) having a distal end  (118, Fig. 1B) secured to said infusion set (108/1200, it is the Examiner’s position that 118 is indirectly secured to 108) and a proximal end (104, Fig. 1B) secured to said infusion pump (106, see Fig. 1B), the apparatus (100) comprising: a first tube segment (202, Fig. 1B) comprising an opening (206, Fig. 4) and a shoulder (312, Fig. 4) disposed about an inner circumference of said opening (206, see Fig. 4); and a second tube segment (204, Fig. 1B) comprising a detent (226, Fig. 4) for slidably capturing said shoulder (312) of said first tube segment (202, see Fig. 3 and  [0063]) , wherein said detent (226) of said second tube segment (204) is biased to create a seal with said shoulder (312) of said first tube segment (202, see [0088]).
Allowable Subject Matter
Claims 3-9 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 3 Dhawale et al. (2010/0286512) and Rotem et al. (2009/0240201) is the closest prior art but does not teach or otherwise render obvious in combination with all claim limitations: “wherein said pump comprises a linear peristaltic pump adapted to pump in both a first direction and a second direction that is opposite to the first direction, wherein said linear peristaltic pump is configured to transfer content between a vial and said reservoir by pumping in said first direction, and to transfer content between said reservoir and said catheter by pumping in said second direction.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783